Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant’s amendments filed 01/03/2021 are accepted and entered. In this amendment, claim 6, 8, and 14 have been amended; claims 1-5 and 16-25 have been withdrawn.
Response to Argument
3.	Applicant’s arguments filed on 01/03/2021 regarding amended claim 6 has been fully considered but they are moot in view of new ground of rejection as demonstrated more fully below.
Claim Rejections - 35 USC § 112 
4. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 7-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
a.	The recitation in claim 6, “a dilution refrigerator system for a quantum processor that decreases and increases a frequency of a microwave signal associated with a qubit the microwave signal comprises a low frequency below a readout resonant frequency associated with the quantum processor” is indefinite. It is unclear whether “increase the frequency of a microwave signal” should it increase no higher than a low frequency below a readout resonant frequency? The specification discloses the microwave signal 108 can be high frequency microwave signal in the range of 4 GHz-10 GHz, spec [0025] and the low frequency in the range of 0.5 GHz – 2 GHz. spec [0026]).
b.	The recitation in claim 7, “wherein the dilution refrigerator system comprises a Josephson mixer circuit that converts the first microwave signal into a second microwave signal and wherein a first frequency associated with the first microwave signal is greater than a second frequency associated with the second microwave signal” is indefinite. It is unclear how could the first microwave signal is higher than a second frequency associated with the second microwave signal when the first microwave signal comprises a low frequency below a readout resonant frequency as recited in claim 6? As it is noted the Josephson mixer using “up-conversion” for the low frequency of the microwave signal, see specification [0026].
Claims 8-13 are also rejected for the same reason as its respective claim 7.
c.	The recitation in claim 14, “wherein the microwave signal is generated within the dilution refrigerator system” is indefinite. It is unclear whether the microwave signal is generated within the dilution refrigerator to be lower than the “low frequency below a readout the resonant frequency” as recited in claim 6?
d.	The recitation in claim 15, “wherein the dilution refrigerator system decreases and increases the frequency of the microwave signal” is indefinite. It is unclear how high the frequency of microwave signal could increase to meet “a low frequency below a readout resonant frequency” as recited in claim 6? 
            Due to number of 35 USC 112 second paragraph rejection, the claims are not sufficient quality to be adequate to understand and thus, the claims have been treated on their merit as the best understood by the Examiner.
Statement of the 102 and 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status. 
Claim Rejections - 35 USC § 103
7. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


8.	Claims 6-7, 12 and 14-15 are rejected under AIA  35 U.S.C. 103 as being obvious over Abdo, hereinafter Abdo646 (US 2017/0091646 – of record) in view of Caudillo et al (US 2019/0044051) hereinafter Caudillo, as evidenced by reference of Du et al (HTS step-edge Josephson junction terahertz harmonic mixer, 2016 – of record).
As per Claaim 6, Abdo646 teaches a system, comprising: 
a dilution refrigerator system ( Fig 4A, dilution refrigerator (DR) 491 ) for a quantum processor ( IC chip 498 placed in DR 491, [0079], [0014] last 3 lines, Claim 3 ) that decreases and Page 38 of 43 P201808708US01increases a frequency of a microwave signal associated with a qubit readout ( circulator 430 may up/down-convert frequency of read out signal 450, [0052], [0068] ) to provide a qubit measurement associated with the quantum processor ( [0048]-[0050] ), quantum computing employs nonlinear superconducting devices calls “qubit”, see [0002]. It is noted “qubit” or “bits”, where each digit (“0” or “1”) in a binary number is called a bit, e.g. 8-bits “01000000” makes a byte. It is binary computing or classical computing. 
Abdo646 does not explicitly teach wherein the microwave signal comprises a low frequency below a readout resonant frequency associated with the quantum processor.
Caudillo teaches ( Fig 13, cooling apparatus is a dilution refrigerator, [0119] ) the microwave signal ( see [0035] ) comprises a low frequency below a readout resonant frequency associated with the quantum processor ( magnetic field generates a low frequency below 1 GHz, see [0039]. It is noted that microwave below 1 GHz is below a readout resonant frequency, see specification, [0021].
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to understand the teaching of Abdo646 generates a low frequency as taught by Caudillo that would facilitate to generate magnetic fields which are used to tune (change) the qubit frequency may be low frequency (Caudillo, [0090] last 3 lines).
As per Claim 7, Abdo646 in view of Caudillo teaches the system of claim 6, Abdo646 further teaches wherein the microwave signal is a first microwave signal ( Fig 4A, signal generator 470 generates “a first microwave signal 485 or the input readout signal 485”, [0050] ), and wherein the dilution refrigerator system comprises a Josephson mixer circuit ( Fig 4A, JDA 480, a superconducting qubit 410 includes a Josephson junction, [0045], on-chip superconducting lossless circulator 430 and low-loss infrared radiation (IR) filter 200 considered “Josephson mixers”, as referenced by Du et al ) that converts the first microwave signal into a second microwave signal ( the output readout signal 450 considered “a second microwave signal”, [0050]-[0051], [0079]-[0082] ), and wherein a first frequency associated with the first microwave signal is greater than a second frequency associated with the second microwave signal ( see [0052] last 3 lines).  
As per Claim 12, Abdo646 in view of Caudillo teaches the system of claim 7, Abdo646 further teaches wherein the dilution refrigerator system comprises a bandpass filter that filters the first microwave signal based on a band of frequencies to generate a filtered version of the first microwave signal for processing ( Fig 4A shows input signal 450 and output OUT1, see [0049] last 3 lines ). 
As per Claim 14, Abdo646 in view of Caudillo teaches the system of claim 6, Abdo646 further teaches wherein the system further comprises: a classical computing system ( Fig 4, superconducting cavity qubit system 405 (qubit/bits “a classical computer”, see [0045] first 4 lines ) that comprises an electronic device ( resonator 415 ) that generates the microwave signal ( see [0004] ), wherein the microwave signal is generated within the dilution refrigerator system (see Fig 4A, [0050], [0025] ).
As per Claim 15, Abdo646 in view of Caudillo teaches the system of claim 6, Abdo646 further teaches wherein the dilution refrigerator system decreases and increases the frequency of the microwave signal ( see [0036]-[0037] ) inside the dilution refrigerator system to improve coherence of the quantum processor ( Fig 4A shows JDA 480 can adjust signal 450 within DR 491, see [0052]-[0054]). It is noted low-loss IR filter 200 in Fig 4A, in superconducting qubit devices, where the infrared radiation generates quasi-particle excitation that can reduce the coherence time of qubit, [0022]-[0023], [0089] ).
9.	Claims 8-11 and 13 are rejected under AIA  35 U.S.C. 103 as being obvious over Abdo, in view of Caudillo as evidenced by reference of Kirichenko (US 2010/0026537), and further Kim et al (US patent 7719453), hereinafter Kim.
As per Claim 8, Abdo646 in view of Caudillo teaches the system of claim 7, wherein the dilution refrigerator system ( Fig 4A, dilution refrigerator 491), comprises a rapid single flux quantum (RSFQ) analog-to-digital converter (ADC) that digitizes the second microwave signal based on a superconducting device to generate a digital signal for a classical computing system ( Abdo teaches superconducting circuits based on Josephson junctions [0002] known as rapid single-flux-quantum (RSFQ) Josephson junctions can convert a DC into AC (as referenced by Kirichenko, [0007], [0009] ).
 Abdo and Caudillo do not teach a RSFQ logic component that converts the second microwave signal into a sequential version of the first microwave signal.
Kim teaches a RSFQ logic component that converts the second microwave signal into a sequential version of the first microwave signal ( digital conversion and feedbacks the comparison results, e.g. the ADC 8-bits (Fig 1, SAR 1) and after 10000000 initially converted into digital the value is put into the DAC 2 (Fig 1) for analog conversion, see col 1 lines 35-50, col 2 lines 3-6, also col 4 lines 48 to col 5 lines 26 ).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to understand the teachings of Abdo646 and Caudillo provide a RSFQ that converts a second microwave as taught by Kim that would facilitate to compare the output, e.g. Vref and unknown analog signal Vin to determine the output voltage and input voltage (Kim, col 1 lines 51-54).
As per Claim 9, Abdo646 in view of Caudillo and Kim teaches the system of claim 8, Abdo646 further teaches wherein the dilution refrigerator system comprises a near quantum-limited amplifier that amplifies the second microwave signal to generate an amplified version of the second microwave signal for processing by the RSFQ ADC (JDA 480 may operate near the quantum limit [0056], where second output microwave signal 450 amplified thru transmission line 490, see [0089]-[0090]). 
As per Claim 10, Abdo646 in view of Caudillo and Kim teaches the system of claim 8, Abdo646 further teaches wherein the dilution refrigerator system comprises a quantum-limited amplifier ( see [0014] #2, Fig 4A, JDA 480 ) that amplifies the first microwave signal to generate an amplified version of the first microwave signal for processing by the Josephson mixer circuit ( Fig 4A, JDA amplifies signal 485 from on-chip lossless circulator 430).  
As per Claim 11, Abdo646 in view of Caudillo and Kim teaches the system of claim 8, Abdo646 further teaches wherein the dilution refrigerator system comprises a Josephson-based isolator that comprises a set of Josephson mixers to limit noise provided to the quantum processor by an output chain within the dilution refrigerator system ( low noise, output chains, see [0001], e.g. low noise chain of amplifiers, [0054], [0071] ). 
As per Claim 13, Abdo646 in view of Caudillo and Kim teaches the system of claim 8, Abdo646 further teaches wherein the dilution refrigerator system comprises a lowpass filter that transmits the second microwave signal with minimal loss for processing by the RSFQ ADC ( Fig 4A, bandpass filter 493 transmission line 490 transmits a second microwave signal 450 to low-loss IR filter 200, [0051], also Fig 4A is more beneficial when coupling several readout resonators to a common bus and multiplexing the readout, [0058] ).  
Conclusion
10.	 Applicant's amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2865    

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863